Citation Nr: 0614885	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for light sensitivity 
due to malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the RO.

The Board notes that in his January 2004 VA Form 9, the 
veteran requested a Board hearing on his appeal at the local 
RO.  He later withdrew this request in a September 2005 
statement.  In September 2005 his appeal was certified by the 
RO to the Board. 


FINDING OF FACT

The veteran was diagnosed with malaria during service; 
however, current evidence does not show any relapses or 
residuals of malaria, including light sensitivity.


CONCLUSION OF LAW

The veteran does not have current disability due to malaria 
that was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 4.88b, Diagnostic Code 6304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
established for malaria because he has experienced numerous 
problems since service.  He feels that malaria is the cause 
of a light sensitivity problem with his eyes.



I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a February 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims; of his and 
VA's respective duties for obtaining evidence to support his 
claims of service connection; and that he should send 
information describing the additional evidence he wanted VA 
to obtain, or send the evidence himself.  The veteran's 
representative responded by submitting a release along with 
private medical records in March 2002.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, the required notice relating to establishment of 
service connection was provided to the veteran in February 
2002, before the RO entered its August 2002 decision on his 
claims.  Accordingly, there is no issue in this case with 
respect to the timing of the notice.

Additionally, the Board notes that, while the RO did not 
notify the veteran about the criteria for award of a rating 
or an effective date, see Dingess/Hartman v Nicholson, 19 
Vet. App. 473 (2006), those issues are not before the Board.  
Consequently, remand for re-adjudication is not required. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran's service medical records were obtained.  He 
attached a 1965 medical affidavit to his January 2002 claim.  
He also provided a release for obtaining medical records from 
his current private physician, and, as noted above, his 
representative submitted those records in March 2002.  The 
veteran has not identified, and/or provided releases for, any 
other relevant evidence that exists and can be procured, and 
no further development action is necessary.

The Board notes that no VA examination was afforded the 
veteran.  Under 38 C.F.R. § 3.159(c)(4) (2005), VA will 
provide a medical examination or opinion if the information 
and evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

Here, as further discussed below, the veteran's service 
medical records show that he had a positive malaria blood 
smear during service in 1952.  However, the evidence provided 
by the veteran in connection with his current claims, made 50 
years later, does not show that he currently suffers from 
diagnosed active malaria, relapses, persistent or recurring 
symptoms, or any residual disability, including a light 
sensitivity.  Without competent evidence that tends to 
support the claim that the veteran suffers from a current 
disability that is associated with service, the Board finds 
that a VA examination is not warranted.  

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claims.  This is so 
because there is no objective evidence that establishes that 
he currently suffers from a disability--active malaria, 
relapses, persistent or recurring symptoms, or any residual, 
including the claimed eye condition.  Relapses of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears, and residuals of malaria are evaluated under 
the appropriate system, such as liver or spleen damage.  See 
Note following 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2005).  Although a 1965 affidavit suggests that the veteran 
had recurrent attacks, there is no indication that he now 
experiences such relapses or any residual disability.

In his January 2002 claim, the veteran contended that he had 
experienced numerous problems from malaria since service.  He 
claimed that his current problem was with his eyes--that he 
was very sensitive to light, especially florescent lights, 
and that he became queasy in his stomach and light headed 
when he was around florescent light.  He contends that he is 
unable to spend much time outdoors in bright sun light.  
However, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  As noted above, competent objective 
medical opinion evidence is needed to establish relapses of 
malaria, supported by blood smear testing that is positive 
for malarial parasites.

Here, the veteran's service medical records clearly 
established that he was diagnosed with malaria by a positive 
blood smear in July 1952.  However, his separation 
examination in July 1953 showed no residuals related to 
malaria, and he reported no eye symptoms related to malaria.

In connection with his January 2002 claims, the veteran filed 
a December 1965 affidavit from a private physician that 
diagnosed him with "recurrent attacks of malaria" based on 
"inconclusive" laboratory reports.  The veteran had 
reported that he had a history of malaria while in the Army, 
and that symptoms reappeared during hot weather (in 1955, 
1957, 1963, and 1964).  There was no description of the 
symptoms that the veteran had described, or of any that the 
physician had observed.  He did note that the veteran's 
outlook was good, that he suffered from mild hypertension, 
and that his prognosis was good.  The physician apparently 
based his diagnosis on the veteran's reported history, as it 
was not supported by the laboratory report.

The veteran also filed medical records from his current 
private physician, Earl Conaway, Jr., M.D., for the period 
from May 1994 to February 2002.  Those medical records, while 
containing the results of many standard blood tests (i.e., 
for measuring prostate specific antigen, cholesterol levels, 
etc.), did not contain any record of complaints about 
malaria; nor were there any records of blood testing for 
malaria.  No records at all were provided that related to 
diagnosis of any eye condition that could be related to 
malaria.

In an April 2006 written informal hearing presentation, the 
veteran's representative repeated the veteran's contentions 
that service connection should be established for malaria 
since it was a result of his Korean service, and continues to 
cause him difficulty to this day; and, that service 
connection should be established for light sensitivity 
because it is secondary to the malaria that was diagnosed in 
service.  He noted that Dr. Conaway's records had been 
submitted in support of the veteran's claims, but that the RO 
had denied the claims because the evidence did not show 
evidence of a current disability.  He concluded with the 
argument that, because the veteran was treated for malaria in 
service, and he continues to experience related difficulties 
such as light sensitivity, service connection should be 
granted. 

As the Board noted above, the veteran's subjective statements 
about his claimed conditions are not sufficient without the 
additional necessary objective medical evidence to establish 
his claims of current disabilities that are associated with 
the malaria he experienced in service.  The records from Dr. 
Conaway contain nothing relating to diagnosis of or treatment 
for malaria, persistent or recurring symptoms of malaria, or 
an eye condition secondary to malaria, that would support the 
veteran's claims.  The 1965 physician's affidavit lacks a 
complete discussion of the bases for the doctor's diagnosis 
of recurrent malaria, was not supported by laboratory 
results, and is now so old that it bears no relevance to any 
current disability the veteran is claiming. 

Inasmuch as no evidence exists to show that the veteran has 
current disability, his claims cannot be granted.  The appeal 
is therefore denied.




ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for a light sensitivity due 
to malaria is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


